      7:19-cv-00668-TMC         Date Filed 07/15/19      Entry Number 23        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF SOUTH CAROLINA

                                  SPARTANBURG DIVISION

                                             )
Hannah Robertson, individually and on        )            C.A. No. 7:19-cv-00668-TMC
behalf of her minor child, R.R.S.,           )
                                             )
       Plaintiffs,                           )     JOINT RESPONSE TO COURT ORDER
                                             )              OF JULY 9, 2019
vs.                                          )
                                             )
Anderson Mill Elementary School,             )
Spartanburg County School District #6,       )
and Elizabeth Foster, individually and in    )
her official capacity as Principal,          )
                                             )
       Defendants.                           )

       Defendants Spartanburg County School District # 6, Anderson Mill Elementary School,

and Elizabeth Foster, and Plaintiffs Hannah Robertson, individually and on behalf of her minor

child, R.R.S., by and through their undersigned counsel, hereby responds to the Court’s Order of

July 9, 2019 as follows:

       As a point of clarification for the record, the term “published,” as it relates to this case,

refers to a final draft of a student’s writing sample being placed in the fourth grade classroom

booklet/binder available for students to read in the classroom throughout the remainder of the

school year. Essays of students in the fourth grade class were compiled and “published.” Ms.

Foster made arrangements for both essays written by R.R.S. to be published, and R.R.S.’s essays

were removed at the request of Plaintiff.




                               [SIGNATURE PAGE FOLLOWS]
      7:19-cv-00668-TMC       Date Filed 07/15/19   Entry Number 23   Page 2 of 2




Respectfully submitted,


CHALMERS POSTON, LLC

By: s/ Eric C. Poston
    Eric C. Poston, Fed. I.D. No. 12436
     1320 Main Street, Suite 300
     Columbia, SC 29201
     (803) 463-4561
     eposton@chalmersposton.com

Attorney for Plaintiffs


HALLIGAN MAHONEY WILLIAMS
SMITH FAWLEY & REAGLE, PA

By: s/ Jasmine Rogers Drain
     Jasmine Rogers Drain, Fed. I.D. No. 10169
     jdrain@hmwlegal.com

    Thomas K. Barlow, Fed. I.D. No. 7483
    tbarlow@hmwlegal.com

    Kathryn L. Mahoney, Fed. I.D. No. 5878
    kmahoney@hmwlegal.com

    P.O. Box 11367
    Columbia, South Carolina 29211
    (803) 254-4035

Attorneys for Defendants


July 15, 2019
Columbia, South Carolina
